DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16 and 21 of copending Application No. 15/063385. Claims 1, 16 and 21 of Application No. 15/063385 discloses 
a housing enclosing:
a transformer component in an interior of the housing, the transformer component comprising a transformer core, a first set of windings, and a second set of windings, and coolant, the transformer component being immersed in the coolant; 
a set of interfaces disposed on the exterior surface of the housing, the set of interfaces including:

a second interface coupled to the first set of windings at a second tap location on the first set of windings,
a third interface coupled to the first set of windings at a third tap location on the first set of windings,
a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings,
a second voltage difference between the first interface and the second interface being between +5% and +8% of the input voltage to the first set of windings; and
an electronic module mounted exterior of the housing and coupled to the set of interfaces.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi et al. [U.S. Patent No. 8013702 B2].
Regarding claim 1, Haj-Maharsi discloses a system for voltage transformation, comprising: 
a housing (i.e., 18, column 3, lines 13-14, Figure 1) enclosing:
a transformer component (e.g., core 20, winding structure 22 column 3, lines 15-18) in an interior of the housing, the transformer component comprising a transformer core 20, a first set of windings (e.g., 32 comprising 34, 36, column 3, lines 24-25, 35-42), and a second set of windings (e.g., 30, column 3, lines 24-25, 35-42) and a coolant (e.g., 26), the transformer component being immersed in the coolant;
a set of interfaces (e.g., 44, 45, column 3, lines 43-49) disposed on the exterior surface of the housing 18, the set of interfaces including:
a first interface (e.g., 45) coupled to the first set of windings (e.g., 34, 36, column 3, lines 35-40) at a first tap location on the first set of windings, the first tap location corresponding to the first interface being grounded (e.g., neutral, column 3, line 44); 

a third interface (e.g., another one of 44) coupled to the first set of windings (e.g., 36) at a third tap location on the first set of windings (column 3, lines 60-67),
an electronic module (e.g., PEM 14 comprising switching devices and processors) mounted to the exterior of the housing 18 (e.g., The module is mounted in a cavity or pocket 100 of the housing 18 but not inside the housing 18 and not directly immersed in coolant) and coupled to the set of interfaces.
Haj-Maharsi discloses the instant claimed invention discussed above except for a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings,
a second voltage difference between the first interface and the second interface being between +5% and +8% of the input voltage to the first set of windings.
However, Haj-Maharsi discloses electronic module is biased to an electric potential about 12v-136v (column 4, lines 30-34). Other voltage levels can be implemented as well.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have interfaces with a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings, and a second voltage difference between the first interface and the second interface being between +5% and +8% of the input voltage to the first set of In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0023 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 19, Haj-Maharsi further discloses comprising a cold plate (e.g., 132, column 6, lines 30-32, Fig. 7) comprising a sealed container directly mounted to an exterior surface of the housing 18 (i.e., surface of cavity or pocket 100 that is outside the housing 18, column 5, lines 52-55) and thermally coupled to the interior of the housing 18 and the transformer component (e.g., 132 dissipates heat to dielectric fluid 26).
Regarding claim 20, Haj-Maharsi discloses the first set of windings (e.g., 34, 36, in terms of a step up transformer) being primary windings; set of interfaces (e.g., 44, 45) including primary winding interfaces (e.g., 44) coupled to the first set of windings of the transformer component.
Claims 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi [U.S. Pat. No. 8013702] in view of Rice [U.S. Pub. No. 2012/0175094A1] and Georges et al. [U.S. Patent No. 6906630 B2].
Regarding claim 9, Haj-Maharsi discloses a system for voltage transformation, comprising: a transformer component (e.g., 20, winding structure 22, column 3, lines 15-18), the transformer component comprising a transformer core 20, 
a first set of windings (e.g., 32, comprising windings 34, 36), and a second set of windings (e.g., 30); 

a cold plate (e.g., 132, column 6, lines 30-32, Fig. 7) comprising a sealed container directly mounted to an exterior surface of the housing 18 (i.e., surface of cavity or pocket 100 that is outside the housing 18, column 5, lines 52-55) configured to be thermally coupled to the interior of the housing 18 (e.g., 132 dissipates heat to dielectric fluid 26); 
a set of interfaces (e.g., bushings 44, 45 interfaces with PEM 14), the set of interfaces disposed on the surface of the housing 18 (PEM 14 is outside the housing 18); the set of interfaces including:
a first interface (e.g., interface between bushing 45 and PEM 14) coupled to the first set of windings (e.g., 34, 36, column 3, lines 35-40) at a first tap location on the first set of windings, the first tap location corresponding to the first interface being grounded (e.g., neutral line for windings 34, 36, column 3, line 44); 
a second interface (e.g., one of bushings 44, column 3, line 43-46) coupled to the first set of windings (e.g., 34) at a second tap location on the first set of windings (column 3, lines 60-67), 
a third interface (e.g., another one of 44) coupled to the first set of windings (e.g., 36) at a third tap location on the first set of windings (column 3, lines 60-67), and 
a first temperature sensor (e.g., in IED 80 column 5, lines20-25), wherein an interface of the set of interfaces (PEM 14) is coupled to the temperature sensor, 
the housing 18 contains coolant 26, and the temperature sensor measures the temperature of the coolant 26; wherein 

Haj-Maharsi discloses the instant claimed invention discussed above except for a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings,
a second voltage difference between the first interface and the second interface being between +5% and +8% of the input voltage to the first set of windings,
a second temperature sensor mounted on the exterior surface of the housing, where the second temperature sensor measures an ambient temperature of the exterior of the housing, and
a set of conduits, wherein one end of each conduit coupled to cold plate and the other end coupled to the housing.
However, Haj-Maharsi discloses electronic module is biased to an electric potential about 12v-136v (column 4, lines 30-34).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have interfaces with a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings, and a second voltage difference between the first interface and the In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0023 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Rice discloses also a cold plate (e.g., cold plate assembly 100, Paragraph 0024, Fig. 1) comprising a sealed container (e.g., 104) directly mounted to an exterior surface of housing 105a (e.g., wall of housing where the cold plate is mounted);
a set of conduits (e.g., 108A, 108B, Fig. 1), wherein each conduit coupled to cold plate (e.g., cold plate assembly 100) and to the housing 105a (Paragraph 0025), thereby providing a path for heat exchange between coolant and the cold plate (e.g., cold plate 100, Paragraph 0024, Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a cold plate assembly with set of conduits as taught by Rice to the set of interfaces disposed on the surface of the transformer of Haj-Maharsi to provide a cooling system to modular electronic controls and monitoring devices of a distribution transformer that contains processors and memory modules. 
Georges discloses a system further comprising a second temperature sensor (column 3, lines 21-23) mounted on the exterior surface of housing, where the second temperature sensor measures an ambient temperature of the exterior of the housing.

Regarding claim 15, Haj-Maharsi discloses a voltage sensor (in IED 80, column 5, lines 20-23) coupled to the transformer component (e.g., 20, winding structure 22), wherein another interface of the set of interfaces (interfaces of PEM 14) is coupled to the voltage sensor (Col. 5, Lines 25-30].
Regarding claim 16, Haj Maharsi discloses a current sensor (in IED 80) coupled to the transformer component (e.g., 20, 22), wherein another interface of the set of interfaces (interfaces of PEM 14) is coupled to the current sensor (Col. 5, Lines 25-30).
Claims 18, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi [U.S. Pat. No. 8013702] in view of Georges et al. [U.S. Patent No. 6906630 B2].
Regarding claim 18, Haj- Maharsi discloses the instant claimed invention discussed above except for further comprising a temperature sensor mounted on the exterior surface of the housing, where the temperature sensor measures an ambient temperature of the exterior of the housing.
Georges discloses system further comprising a temperature sensor (column 3, lines 21-23) mounted on the exterior surface of housing, where the temperature sensor measures an ambient temperature of the exterior of the housing.

Regarding claim 22, Haj-Maharsi discloses the electronic module configured to one or more to monitor coolant temperature, provides electromechanical tap changing (column 4, lines 26-34), monitor power factor (column 3, lines, 50-59), regulates line voltages (column 3, lines 51-53), and mitigates voltage sags (Col. 3, Lines 51-53).
Haj-Maharsi discloses the instant claimed invention discussed above except for electronic module to monitor ambient temperature.
Georges discloses system further comprising electronic module for temperature sensor (column 3, lines 21-23) to measure ambient temperature exterior of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a temperature sensor mounted on the exterior surface of housing to measures ambient temperature as taught by Georges to the transformer system of Haj-Maharsi to serve as another parameter to model the transformer behavior and improve the transformer’s performance and life.
Regarding claim 23, Haj-Maharsi discloses comprising at least one of: 
a first temperature sensor (column 5, lines 20-25) coupled to the transformer component (i.e., the temperature sensor measures the coolant temperature), wherein an 
a voltage sensor (column 5, lines 20-25) coupled to the transformer component (e.g., 20, 22) and a second interface of the set of interfaces (e.g., interfaces in PEM 14), 
a current sensor (column 5, lines 20-25) coupled to the transformer component, and a third interface of the set of interfaces (e.g., interfaces in PEM 14).
Haj-Maharsi discloses the instant claimed invention discussed above except for 
a second temperature sensor mounted on the exterior surface of the housing, where the second temperature sensor measures an ambient temperature of the exterior of the housing.
Georges discloses system further comprising a second temperature sensor (column 3, lines 21-23) mounted on the exterior surface of housing, where the second temperature sensor measures an ambient temperature of the exterior of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a temperature sensor mounted on the exterior surface of housing to measures ambient temperature as taught by Georges to the transformer system of Haj-Maharsi to serve as another parameter to model the transformer behavior and improve the transformer’s performance and life.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Engel et al. [U.S. Pub. No. 2006/0012931 A1].

However, Haj-Maharsi discloses at least one of the interfaces (e.g., converter with interface 44a, Fig. 3) of the plurality of interfaces is grounded between a first interface (e.g., 44a) and another interface (e.g., 44c), the other interface being coupled to ground.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the interfaces of the plurality of interfaces grounded as taught by Haj-Maharsi to provide a necessary alternate route for current problem occurs in the circuit.
Engel discloses an interface 26 wherein grounding is provided via jumper (Paragraph 0032, not shown in Figure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the interfaces of the plurality of interfaces grounded via jumper, instead of being part of the printed circuit, between a first interface and a fourth interface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Paragraph 0024 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi [U.S. Pat. No. 8013702 B2] in view of Kang et al. [U.S. Pub. No. 2010/0116595 A1].
Regarding claim 25, Haj-Maharsi discloses the instant claimed invention discussed above except for the first interface being grounded via a fail-normal switch.
Kang discloses a fail-normal switch (e.g., 72, 74 with control 54, Paragraph 0019 Fig. 2) coupled across a converter (e.g., 24, Fig. 1) and to ground [Paragraph 0019, Fig. 1-2].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a fail-normal switch coupled across the converter as taught by Kang to the interface of electronic module of Haj-Maharsi to provide direct connection to power source if something is wrong with converter regulator for an intelligent power transmission and distribution.
Regarding claim 26, Kang discloses the fail-normal switch (e.g., 72, 74, 54) comprising a set of thyristors and an electromechanical switch (see claim 5). 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Rice and Georges as applied to claim 9 above, and further in view of Engel et al. [U.S. Pub. No. 2006/0012931 A1].
Regarding claim 27, Haj-Maharsi in view of Rice and Georges discloses the instant claimed invention discussed above except for the first interface being grounded via a jumper between the first interface and a fourth interface, the fourth interface being coupled to ground.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the interfaces of the plurality of interfaces grounded as taught by Haj-Maharsi to provide a necessary alternate route for current problem occurs in the circuit.
Engel discloses an interface 26 wherein grounding is provided via jumper (Paragraph 0032, not shown in Figure).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least one of the interfaces of the plurality of interfaces grounded via jumper, instead of being part of the printed circuit, between a first interface and a fourth interface, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, Paragraph 0024 of the Specification, applicant has not disclosed any criticality for the claimed limitations.
Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haj-Maharsi in view of Rice and Georges as applied to claim 9 above, and further in view of Kang et al. [U.S. Pub. No. 2010/0116595 A1].
Regarding claim 28, Haj-Maharsi in view of Rice and Georges discloses the instant claimed invention discussed above except for the first interface being grounded via a fail-normal switch.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a fail-normal switch coupled across the converter as taught by Kang to the interface of electronic module of Haj-Maharsi in view of Rice and Georges to provide direct connection to power source if something is wrong with converter regulator for an intelligent power transmission and distribution.
Regarding claim 29, Kang discloses the fail-normal switch (e.g., 72, 74, 54) comprising a set of thyristors and an electromechanical switch (see claim 5). 
Response to Arguments
Applicant's arguments filed 05 January 2022 have been fully considered but they are not persuasive. 
The Applicant argues that Haj-Maharsi does not disclose “biasing close to zero potential” as required in claim 1. The Examiner points out that there is no requirement in claim 1 about “biasing close to zero potential”. The Examiner shows the teaching of Haj-Maharsi discloses electronic module biased to an electric potential about 12v-136v (column 4, lines 30-34) and other voltage levels can be implemented as well. With that in the prior art teaching, it would have been obvious to one having ordinary skill in the art to have interfaces with a first voltage difference between the first interface and the second interface being between -5% and -8% of an input voltage to the first set of windings, and a second voltage difference between the first interface and the second interface being between +5% and +8% of the input voltage to the first set of windings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
The Applicant also argues that the electronic module of Haj-Maharsi being “in a pocket” is equivalent to “within the housing”. The Examiner disagrees. The electronic module (e.g., PEM 14 comprising switching devices and processors) mounted to the exterior of the housing 18. The module, PEM 14, is mounted in a cavity or pocket 100 of the housing 18 but not inside the housing 18 and not within or inside the housing 18 to be directly immersed in coolant.
The Applicant argues that Haj-Maharsi discloses the use of AC-DC-AC converter to achieve the desired voltage and not a specific location of the taps. The Examiner disagrees. The Examiner explains that before the converter, there are plurality of taps connected to the DC bridge 52, as seen in column 4, line 26-27 of Haj-Maharsi.
The Applicant also mentioned about (the electronic module of Haj-Maharsi) being coupled to a primary winding. There is no limitation reciting a “primary winding”. The claims recite “first set of windings”. Therefore, it can be any of the windings in the transformer could be a first set of windings.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/J.S.B/Examiner, Art Unit 2837 



/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837